Citation Nr: 1430829	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, including gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a heart disorder, including a heart murmur and mitral valve regurgitation and prolapse diagnosed as valvular disease.

3.  Entitlement to service connection for a respiratory or lung disorder, including as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.  Specifically, the RO/AMC was asked to provide additional notice regarding the Veteran's claimed asbestos-related lung condition and have him undergo VA compensation examinations for etiological opinions regarding his claimed lung disorder, gastrointestinal disorder, and heart condition.  The requested medical nexus opinions were obtained in July 2012.  The examiner found no evidence of a current asbestos-related lung condition, and did not find the Veteran's lung disorder, gastrointestinal disorder, or heart condition to be related to his military service.  The RO/AMC readjudicated the claims and resultantly continued to deny them in a December 2012 Supplemental Statement of the Case (SSOC).  So these claims are again before the Board for further appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall v. West, 11 Vet. App. 268 (1998), when the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran has not had asbestosis or other asbestos-exposure-related disease since the filing of his claim for this disability, so at no point during the pendency of this claim, and the most probative, meaning competent and credible, medical and other evidence of record indicates his respiratory or lung disorder, diagnosed as chronic obstructive pulmonary disease (COPD) and emphysema, is unrelated to his military service.  

2.  The most probative, meaning competent and credible, medical and other evidence of record also indicates his stomach disorder - namely, his GERD, is unrelated to his military service, including especially to acute and transitory episodes of gastroenteritis while in service.

3.  A heart disorder was noted during his military induction examination, as such, a heart murmur and mitral valve disorder preexisted his service, and there is no probative evidence indicating his service chronically (meaning permanently) worsened this pre-existing disorder above and beyond its natural progression, and no other cardiovascular condition was present during his service or within a year of his discharge or is otherwise related or attributable to his service.

CONCLUSIONS OF LAW

1.  The Veteran's respiratory disorder, diagnosed as COPD and emphysema, also his stomach disorder (GERD), are not due to disease or injury incurred in or aggravated by his service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  Pre-existing heart murmur and mitral valve regurgitation and prolapse were not aggravated during or by his military service, nor was any other cardiovascular condition incurred in or aggravated by his service or presumed to have been.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process

VA's duties to notify and assist under The Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A.  Duty to Notify

A letter dated in August 2006 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence supportive of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  That letter was followed by initial adjudication of his claims in the June 2007 rating decision at issue in this appeal, and the readjudication of them in a July 2008 statement of the case (SOC) and December 2012 supplemental SOC (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Therefore, the duty to notify has been satisfied. 

B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

To satisfy this obligation, VA has obtained records of treatment reported by the Veteran, including his service treatment records (STRs) and post-service VA treatment records.  The claims file also contains Social Security Administration (SSA) records, as well as private medical treatment records he identified.  

Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Thus, the duty to assist in obtaining relevant records has been satisfied.  See 38 C.F.R. § 3.159(c).  

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

The Veteran was provided VA compensation examinations for the necessary medical comment and opinions concerning his claims in April 2007 and July 2012.  Together, these examination reports provide the information needed to make an informed decision on these claims.  It is evident from the June 2012 report that the VA examiner reviewed the claims file for the pertinent history, including of the Veteran's complaints, evaluation and treatment during the many years since the conclusion of his service.  The April 2007 examiner performed personal evaluations of the Veterans heart conditions, respiratory conditions, and esophageal conditions, including with regard to any current diagnoses affecting each of those areas, but also as to whether any such diagnoses were in any way related to his military service.  Most importantly, the June 2012 examiner provided explanatory rationale for the requested opinions, grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).

Neither the Veteran nor his representative has challenged the adequacy of the July 2012 VA examinations or the competency of the examiner, a physician and VA Chief of Administrative Medicine.  However, in the April 2012 Written Brief Presentation, the Veteran's representative challenged the competency of the VA staff physician who had performed the earlier April 2007 examination, stating specifically that VA's duty to assist required that the Veteran be examined by a physician board certified in the particular specialty pertaining to each claimed condition.  In this regard, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when, as here, this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board finds that the examiners, as physicians, possess the requisite education, training, and experience to diagnose and opine on the etiology of the Veteran's disorders.  See 38 C.F.R. § 3.159(a)(1).  Moreover, the Board finds that the July 2012 opinions, in conjunction with the April 2007 examination, enable the Board to make fully informed decisions on these claims.  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

As previously discussed, the July 2012 report of the VA Chief of Administrative Medicine contains the findings and opinion needed to properly adjudicate these claims, including insofar as determining the etiology of these claimed disabilities and any potential relationship with the Veteran's military service.  The findings were reported in a manner and format enabling the Board to address the elements needed to show entitlement to service connection, and the opinions addressed completely the questions raised in the June 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board accordingly concludes that remanding for yet another examination is not required, as it would amount to a "fishing expedition" of sorts and unnecessarily delay a decision in this appeal and amount to a waste of the expenditure of scarce VA resources.  Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands or referrals that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994).

The Board thus finds that the duty to provide a VA examination or opinion is satisfied.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

C.  Compliance with Board's Remand Directives

The Board remanded these claims in June 2012 for further development, as previously mentioned, which included providing additional notice and obtaining VA examinations and opinions regarding the Veteran's claims of entitlement to service connection for a respiratory disorder, gastrointestinal disorder, and heart condition.  The Board finds there has been compliance, certainly substantial compliance, with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


D.  VCAA Conclusion

In light of all that has occurred since the filing of these claims, the Veteran has had meaningful opportunity to participate effectively in the processing of these claims, and there is no indication of prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of these claims.  

II.  Analysis

Service Connection - Applicable Statutes, Regulations and Case Law

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including such conditions as peptic ulcers (gastric or duodenal) and all forms of valvular heart disease, but not GERD, COPD or emphysema, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  

If the evidence is insufficient to establish chronicity of the disease at the time of service, then continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; see also Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

These § 3.309(a) chronic diseases also may be presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d).

A.  Lung Disorder

The Veteran asserts that he was exposed to asbestos during his service in his capacity as a cryptographer, which included service in Europe during the Vietnam era.  Specifically, he contends that he "performed duties in fixed and mobile locations in which asbestos had been previously added to reduce fire damage potential to classified delicate crypto equipment."  See April 2012 Written Brief Presentation.

His STRs do not reflect a diagnosis of or treatment for a respiratory condition of any sort, but there is an accepted latency allowing for the later manifestation of diseases attributable to asbestos exposure.

There are no specific statutes or regulations pertaining to service-connection claims involving asbestos exposure.  However, the United States Court of Appeals for Veterans Claims (Court/CAVC) has indicated that claims involving asbestos exposure should be analyzed under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA has set forth administrative guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (December 13, 2005).

The manual provides that adjudication of a service-connection claim for disability resulting from asbestos exposure should include determinations as to whether:  1) service records demonstrate the Veteran was exposed to asbestos during service; 2) development has been completed sufficient to determine whether he was additionally exposed to asbestos either before or after service; and 3) a relationship exists between the asbestos exposure during his service and the claimed disease, keeping in mind latency and exposure factors.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (H); see also Ashford v. Brown, 10 Vet. App. 120, 124 (1997). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation.  The Manual also lists some of the major occupations involving exposure to asbestos including mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and foreign materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and be inhaled and swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities:  Fibrosis (the most commonly occurring of which interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).

The guidelines provide that the latency period for asbestos related diseases varies from 10 to 45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (D).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  The VA Manual, Paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.

Turning now to the relevant facts and circumstances of this particular case, as previously mentioned, the Veteran's STRs are unremarkable for any diagnoses or complaints of respiratory issues of any sort; however, there is a September 1966 clinical note reflecting an impression of early-onset bacterial pharyngitis.  His military service ended in October 1967.

Post service, VA treatment records reflect a history of chronic nicotinism (i.e., chronic smoking) with diagnoses including COPD and emphysema.  See, e.g., February 2002 Primary Care Clinic Note (reflecting an impression of "COPD and chronic nicotinism"); December 2005 Primary Care Clinic Note (reflecting continued smoking, one pack per day); August 2006 Clinical Problem List (listing emphysema).  

On VA examination in April 2007, the examiner noted the Veteran's 45-year history of smoking.  The Veteran reported occasional wheezing and noted a history of "itching" in his esophageal area that caused him to cough.  On objective physical evaluation, his chest was clear to auscultation, and a chest X-ray was negative for any acute infiltrates, pleural plaque, calcification or pneumothorax.  Pulmonary function testing (PFT) revealed no airflow obstruction, no response to bronchodilator testing, and normal diffusion.  The examiner found no evidence of asbestos or consequent disease, including asbestosis, and, instead, confirmed the diagnosis of COPD.

The July 2012 VA examiner similarly found no evidence of asbestosis.  Rather, based upon his review of the Veteran's claims file and pertinent medical history, the examiner confirmed the diagnoses of emphysema and COPD and opined that the Veteran's current respiratory conditions are less likely than not (less than 50% probability) related to, or caused by, his time in the service.  The examiner reasoned that there was no evidence of any respiratory pathology in service.  Rather, the STRs only showed self-limiting upper respiratory infection or pharyngitis.  The current pulmonary conditions were diagnosed only in the past decade and were more likely than not caused by the Veteran's well-documented history of tobacco use (i.e., chronic smoking).  The examiner further found, based on review of the imaging results and PFTs of record, that there was no evidence indicating the presence of asbestosis or any current asbestos-related pathology.

The medical evidence is both competent and credible, therefore ultimately probative, and does not support the claim that the current respiratory conditions are related to or the result of the Veteran's military service.  Indeed, to the contrary, the medical evidence specifically disputes this notion.  The Board assigns significant probative value to the July 2012 VA Chief of Administrative Medicine's medical opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included access to the accurate background information concerning the Veteran and all of his prior medical evaluations or instances of treatment.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The probative value of this medical evidence outweighs the Veteran's unsubstantiated lay assertions in regards to this claimed relationship or correlation between his respiratory disorders and service, because the VA compensation examiner has medical expertise, so specialized knowledge in the subject matter area at issue, and since as mentioned he reviewed the other records in the file, so had access to the complete and accurate medical history of the Veteran, and supported his conclusions with discussion of their underlying rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the Veteran is competent to report his in-service exposure to asbestos and his current respiratory pathology (e.g., difficulty breathing, etc.), he is unable to provide a probative assessment on such a complex medical issue as is presented in this case, including especially regarding the appropriate diagnosis and etiology of his respiratory symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Moreover, the Veteran has presented no contrary medical evidence relating his current conditions to his military service or diagnosing asbestosis or other 
asbestos-exposure-related disease or relating his current respiratory pathology to asbestos exposure.  There is also no evidence that any other lung or respiratory disorder manifested during his service or until a number of years later, and that it is related or attributable to his service.

Accordingly, because the preponderance of the evidence shows that the Veteran does not have asbestosis or an asbestos-related lung or respiratory disorder, and because the preponderance of the evidence shows that his current respiratory disorders are not otherwise related to his service, instead to his chronic smoking, the criteria for service connection have not been satisfied.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  For claims, as here, received after June 9, 1998, disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military service on the basis that it resulted from injury or disease attributable to the use of tobacco products.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).

Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a respiratory disorder, including as secondary to asbestos exposure, is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


B.  Gastrointestinal (GI) Disorder

The Veteran contends that he has a GI disorder that is related to stomach problems he experienced during his service.  However, considering his statements in conjunction with all other pertinent evidence in the claims file and applicable statutes and regulations and case law, the Board unfortunately must find that the preponderance of the evidence is against this claim also.

The Veteran's STRs note an isolated complaint of abdominal pain and nausea in June 1965, which was diagnosed as acute gastroenteritis.  See June 1965 Chronological Record of Medical Care.  The report of his September 1967 separation examination is unremarkable for any complaints of GI issues and shows that his genitourinary (GU) system was clinically evaluated as normal, as well.  See also September 1967 Report of Medical History (showing no complaints of stomach or intestinal trouble).  His military service ended in October 1967.

VA outpatient treatment records reflect treatment for GERD associated with nausea, heartburn and regurgitation, treated with Omeprazole daily and Promethazine three times a day.  See, e.g., September 2007 VA Primary Care Outpatient Note (noting prescriptions for Omeprazole and Promethazine); January 2005 Primary Care Clinic Note (reflecting treatment for gastric reflux).

On VA examination in April 2007, the evaluating VA physician diagnosed GERD and noted that the condition was well-controlled with medication.  In July 2012, a VA Chief of Administrative Medicine confirmed the diagnosis of GERD.  By way of history, the examiner noted that the Veteran was diagnosed with GERD in the 1990s and that the condition has been controlled with medication ever since.  The examiner additionally observed that the Veteran was treated for acute gastroenteritis during his service, which resolved.  The Veteran's GERD is manifested by dysphasia (difficulty swallowing), pyrosis (heartburn), reflux, regurgitation, substantial arm and shoulder pain, and sleep disturbance.  But according to this VA compensation examiner, the GERD is less likely than not (less than 50% probability) related to, or caused by, the Veteran's service, reasoning that there was no evidence of GERD during his service.  The in-service gastrointestinal condition was diagnosed as acute gastroenteritis, which, this VA examiner explained, is a separate and distinct condition caused by infections, mostly viral or food toxin mediated.  Additionally, the STRs do not show any chronic residuals from that acute event.  Rather, the medical evidence shows that the onset of the GERD was decades after the Veteran's separation from service.  The most likely causes of his current GERD, according to this VA examiner, include aging with associated gastroesophageal junction dysfunction, dietary factors, factors related to prescription medication, and chronic tobacco use.  So the VA examiner completed disassociated the Veteran's GERD from his service, including from the acute gastroenteritis he experienced in service.

The Board has considered the Veteran's contentions that his GERD is related to the GI issues he experienced during his service.  However, especially considering that GERD is a complex, rather than simple, condition, he must have medical nexus evidence establishing this required linkage between this condition and his service.  That is to say, his mere lay statements alone concerning this purported relationship will not suffice.  See Layno, 6 Vet. App. at 469 (1994) (lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness); but see also Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, namely, diagnosing and determining the etiology of GI disorders, including GERD, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.


Indeed, while he now asserts this disorder began during his service, in the more contemporaneous medical history he gave during his military separation examination, he did not report any history or complaints of symptoms of a stomach disorder.  Specifically, his September 1967 separation examination report reflects that he was examined and that his GI and GU systems were found to be clinically normal.  As well, his report of medical history reflects that he specifically denied experiencing indigestion and stomach or intestinal trouble.  This is of more probative value than his more recent assertions to the contrary made more than four decades after his separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).  

Finally, as already mentioned, since his GERD is not the type of condition considered chronic in 38 C.F.R. § 3.309(a), he cannot link it to his service merely by showing he has experienced continuous symptoms since his service as contemplated by § 3.303(b).  See again Walker v, 708 F.3d at 1333, 1338-39.  And the Board sees that peptic ulcers have not been diagnosed and were not shown within the first year after his separation from service, certainly not to the required minimum compensable degree of at least 10-percent disabling.  Thus, presumptive service connection is not warranted either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Board therefore finds that the most probative evidence is against this claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 55.


C.  Heart Disorder

The Veteran concedes he had "some heart issues" prior to his military service; however, he maintains that his pre-existing heart condition nonetheless was aggravated (meaning chronically worsened) during or by his service beyond its natural progression.

The November 1964 enlistment examination report shows he entered service with a heart disorder, namely, a systolic murmur.  Moreover, the report of medical history reflects that he previously had been denied enlistment due to a heart condition, so on account of pre-existing disability.  See November 1964 Report of Medical History.  See also December 1963 Letter from R.H.Y., Jr., MD (reflecting an impression of a Grade II midsystolic functional heart murmur at the apex, with no clinical or laboratory evidence of organic heart disease); September 1967 Report of Medical History (noting that the Veteran "was refused admission into Navy due to [heart palpitation]").

Where, as here, a pre-existing disability was noted on entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that circumstance, however, § 1153 applies and the burden falls on him to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If, however, an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by his military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Applying these statutes, regulations and precedent cases to the facts of this case, the Board finds that the Veteran has not met his burden of showing his pre-existing heart condition was aggravated by his service.  Apart from the enlistment documentation noting the presence of the systolic murmur, there are no documented complaints of or treatment for any heart condition during his military service.  During his separation examination in September 1967, he was again noted to have a Grade II systolic murmur at the apex.  At no time was a worsening or increase of his pre-existing heart condition noted or even suspected.  Further, he has not offered any supporting medical evidence substantiating his belief that his heart condition, manifested by Grade II midsystolic murmur, was aggravated by his military service.  Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  But absent this showing, there is no such presumption.  

As mentioned, the Veteran maintains that his current heart condition, diagnosed as valvular heart disease manifested by mitral regurgitation due to mitral valve prolapse, resulted from aggravation of his preexisting heart condition during his active service.  See April 2012 Written Brief Presentation.  But he is not competent to give a probative opinion on the etiology of or contribution to his current cardiac issues, as specialized medical expertise beyond that of a mere layman is required to make such determinations regarding complex internal processes.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1278.  

Moreover, the evidence of record shows no additional cardiac pathology related to his service.  Specifically, his heart was examined at time of separation from service.  See September 1967 Radiographic Report (noting that, on X-ray, his heart was found to be normal).  The pre-existing systolic murmur was again noted but found to be of the same type and grade as it was on enlistment.  See September 1967 Report of Medical Examination; September 1967 Report of Medical History.  His other STRs are completely unremarkable for any further heart problems.  

In July 2012 the VA Chief of Administrative Medicine affirmed the Veteran's heart disorder predated his service, as evidenced by the induction examination noting his systolic murmur, which was a manifestation of his underlying mitral valve disorder.  Moreover, the examiner determined the pre-existing heart condition was not aggravated during or as a result of the Veteran's service.  In reaching this conclusion, the examiner noted that nature of the systolic murmur documented prior to the Veteran's entry into service is the same as the current descriptions of the cardiac disorder in his recent VA treatment records.  The examiner further stated that the Veteran's current mitral valve regurgitation and prolapse was less likely than not (less than 50% probability) aggravated by his service, reasoning that the documented systolic murmur was likely a manifestation of undetected mitral regurgitation and the STRs do not reveal any events or treatments indicating an acceleration of this condition during his service.  Instead, the mitral valve regurgitation and prolapse likely remained undiagnosed for nearly 30 years, only recently progressing to the point where it was detectable.  The examiner found that, based on the timing of the diagnosis of valvular heart disease, the evidence is "very consistent with the natural progression of the disease and in fact is somewhat more delayed than expected."  If, instead, there was present any service-related aggravation, it is expected that the condition would have progressed decades sooner.

The Board assigns significant probative weight to the July 2012 VA Chief of Administrative Medicine's medical opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included access to the accurate background information concerning the Veteran and all his prior medical evaluations or instances of treatment.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

Further, the Veteran has presented no contrary medical evidence establishing aggravation of his heart disorder as a result of or during his active service.  And, as mentioned, there is also no evidence that any other cardiac symptomatology manifested during his service or until several decades later, so also not during the one-year presumptive period following the conclusion of his service.

Thus, based on the foregoing, and absent the required showing of chronic aggravation of the Veteran's heart condition because of his service, the preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for a respiratory or lung disorder, including as secondary to asbestos exposure, is denied.

Service connection for a GI disorder, including GERD, is denied.

Service connection for a heart disorder, including a heart murmur and mitral valve regurgitation and prolapse diagnosed as valvular disease, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


